Title: From George Washington to James Ross, 26 June 1799
From: Washington, George
To: Ross, James



Dear Sir
Mount Vernon 26th June 1799

Early in January last, in answer to a letter from Colo. Shreve in the old style of unprovidedness, and craving further indulgence, I wrote him, and transmitted the letter open under a Cover to you, that I would stay proceedings on his judgment Bond until the first of April last, and no longer; and that I should, without fail, expect to have the next Instalment paid at the appointed time (the first of the present mo.) since which I have not heard a tittle from him.
Waiting ’till this Month had come in, I wrote to the President of the Bank of Pennsylvania to know if Shreve, or the Executors of Colo. Ritchie had made any deposits there on my a/c, and if not, whether any intimations had been given of such intention, and am answered No—except, that $250 had been placed there to your credit supposed to be for my use.
No man can, with more reluctance than myself seek justice in a Court of Law. nor no one with more unwillingness distress another: but my situation (with respect to pecuniary matters) is really such as to require these payments, being obliged to obtain money from the Banks on discount, as substitutes therefor; which, by the difference of interest would, in time, intirely sink the Instalments I am to receive from Shreve, & the heirs of Ritchie.
I am really sorry & ashamed, to give you so much trouble in my concerns; but between being pressed myself, and an unwillingness to proceed to extremities with others, I feel the want of some person who can give me such information as I can rely on; and who, possibly, may stimulate exertions which may supersede the necessity of the latter, before the measure is adopted; which it must be, if a well grounded assurance cannot be given of my receiving

my dues in time. At your leisure I would beg to hear from you, and with great & sincere esteem & regard, I am—Dear Sir Your most Obedt & Obliged Ser⟨vt⟩

Go: Washington

